—Judgment unanimously affirmed. Memorandum: We affirm the suppression court’s determination for reasons stated in the decision at Erie County Court (Drury, J.). We reject defendant’s argument that the District Attorney’s policy of requiring a waiver of appeal as a condition of offering a plea to a lesser charge is illegal and unconstitutional (see, People v Seaberg, 74 NY2d 1). Fi*897nally, we decline to modify defendant’s sentence in the interest of justice. (Appeal from Judgment of Erie County Court, Drury, J. — Criminal Possession Weapon, 3rd Degree.) Present —Green, J. P., Pine, Lawton, Doerr and Boehm, JJ.